Citation Nr: 1135745	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 until March 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

In May 2011, the matter was remanded for additional development by VA.


FINDING OF FACT

A low back disability was not manifest during service, and arthritis was not manifest within one year of separation.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private and VA treatment as well as records from the Social Security Administration (SSA).  Furthermore, the Veteran was afforded a VA examination in August 2008, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

With regard to records relating to an award of worker's compensation, the Veteran was sent a letter in June 2011 requesting authorization for VA to obtain such records - the Veteran did not respond to VA's request.  As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).   In this case, VA has made efforts to acquire additional potentially relevant information.  In light of the Veteran's noncooperation, it would be unreasonable to place an additional burden on VA to continue to acquire the above-identified records.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that on enlistment examination in October 1964, the Veteran's spine was normal and he affirmatively denied any history of arthritis and painful joints.  The spine was again normal on annual examination in October 1965.

In April 1966, the Veteran reported that he injured his back in a fall, and had recurrent low back pain.  X-ray imaging showed that there were no fractures, but that the Veteran did have a soft-tissue injury and he was recommended for a one month stay of orders.

In May 1966, the Veteran indicated a long history of back pain, aggravated by standing and lifting, as well as unloading the prior day.  He stated that a private physician had taken x-rays and told him that there was "something wrong with his back which should be fixed."  Later in May, he stated that just prior to entering service; he had fallen in a bathtub and sustained low back pain.  X-rays were normal.

On discharge examination in March 1968, the Veteran's spine was normal.





Based on the foregoing, the service treatment records show that the Veteran's spine was normal on examinations in 1964 and 1965.  While he complained of a fall the month before entering active duty, any such injury had resolved by the time of his separation examination in March 1968.

The Board also notes at this juncture, that in spite of complaining of having injured his back one month prior to enlistment, subsequent examinations showed that the spine was normal.  Thus, even if the Veteran had entered service with a pre-existing disorder, the clear and unmistakable evidence shows that the disorder did not become worse, and in fact resolved during service if it had exited at all.

The lack of a chronic in-service back disorder does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that no currently low back disorder is related to active service for the reasons discussed below. 

Following separation from active service in March 1968, the Veteran was seen in July 1988 with a hematoma.  A few days prior, he had fallen off a ladder and landed on his low back.  He had significant hematoma, and since that time had been having trouble urinating.  His back symptoms had been improving since the fall, however he still had stiffness.  On physical evaluation, the hematoma was essentially resolved, but with mild residual changes at the periphery of the buttocks.  The assessment was of a recent traumatic sacral buttock hematoma, resolving, and essentially back to normal.

In December 1989, the Veteran reported that he had been shoveling snow the day before, and no had pain across the lower lumbar region, including both iliac crests.  He said it was similar to back pain he had experienced after a fall off of a ladder in 1988.  Physical evaluation revealed low back tenderness, and the assessment was of a low back strain.

X-ray imaging in April 1996 showed lack of lordosis.  The vertebral structures appear grossly intact, and there was generalized mild disc deterioration with no definite evidence of osseous or joint pathology.

In July 1996 the Veteran complained of back pain with a history of a lifting injury.  There was no tenderness of the lumbar spine, and the Veteran did not appear to be in distress.  The assessment was of a dorsal lumbar strain.

In November 1999 the Veteran reported that two days prior he had hurt his back while moving a freezer.  The freezer was reportedly not heavy, however he had twisted while lifting, and had pain involving the lower back.  A very mild sensation of discomfort was present with deep palpation to the left side of the abdomen, especially in the left lower quadrant.  This was poorly localized, and there was no rebound or referred tenderness. 

The Veteran noted a pain across his low back after moving a clothes dryer in September 2000.  The pain had gradually increased and been consistently present since ten days prior to his clinical visit.  He stated that stooping and lifting activities increased pain, and that he had a sense of numbness and discomfort involving the lower extremities. 

A magnetic resonance image (MRI) in September 2000 indicated central L3-4 disc herniation which was more prominent on the right side than the left.  This resulted in significant compression of the thecal sac with findings having the appearance of severe spinal stenosis.  There was also a small, left-sided L4-5 disc herniation

In October 2000, a lumbar puncture was performed at the L2-3 level.  Radiographic imaging of L3-4 through L5-S1 indicated marked spinal stenosis at L3-4, and possible superimposed small disc extrusion on the right side at L3-4 as described above.  Degenerative disc disease was subsequently diagnosed bilaterally at L3-4 and on the left at L4-5.  In November 2000, the Veteran underwent a discectomy of the left L3-4, L4-5 and right L3-4 discs.

A VA treatment note from February 2001 reflects tenderness on the left side of his back.  When doing straight leg lift, the evaluation physician felt his level of pain was exaggerated and out of proportion to the movements being performed.  When moving about and walking afterwards, the Veteran appeared not to have as much problems as when he was being formally evaluated.

On post-surgical consultation in February 2001, the Veteran endorsed a history of back pain including three to four years of chiropractic adjustments.  In reporting his history of back pain, the Veteran did not reference active military service.  He stated that although he was unsure of the cause of his persistent pain, he believed that it was the result of injuries sustained through the course of his many years of work in a foundry.  To that end, he reported having worked for the prior 29 years as a molder and grinder.  A March 2001 rehabilitation assessment indicated that his chronic back pain was due to general medical conditions as well as psychological factors.

A September 2001 assessment indicated that the Veteran's low back was injured in August 2000, but that this was an exposure type injury due to the nature of his job.  Specifically, his job required heavy lifting of up to 1000 pounds using an assistive device, with frequent pushing, pulling, and twisting of heavy molds, and pushing pallets of up to 1500 pounds.

In August 2004, the Veteran indicated that his low back pain had begun in November 2000.

In August 2008, the Veteran underwent VA examination of the spine, during which the examiner noted that he frequently stated "I can't remember," and contradicted himself.  The Veteran endorsed an onset of low back pain in June 1966.  He indicated that he had fallen in a bathtub on April 9, 1966, but that back pain had resolved when he began active duty on April 18, 1966.  In June 1966, the Veteran was loading either ammunition or supplies aboard his ship when he fell onto a railing, hitting his back.  



When asked to clarify whether it was in fact ammunition or supplies, the Veteran told the examiner that it was "too long ago, I can't remember."  He was evaluated and diagnosed with muscle spasms, and states now that he continued having recurrent spasms while in the Navy, and self-medicated with ibuprofen.  The Veteran was unemployed for the first six months after separation from duty, but then began running heavy machinery at the Corrugated Box Company where he had no problems with his back.  In 1971, the Veteran went to work doing heavy foundry work and reports that in the following 27 years, he never took time off due to his back.  The Veteran reported that after working at the foundry, he began to have back problems and was told that the cause was heavy lifting, shifting, grinding, and cleaning chores.  In 2000 he reported that he was awarded Worker's Compensation from the foundry and retired, both due to back problems.

Imaging studies showed moderate lower dorsal and left lateral L2-3 spurring, with less prominent lumbar spurring elsewhere.  Minimal old L1 wedge compression deformity, minimal old L3 superior end-plate deformity, and some narrowing of the L4-5 and L5-S1 disc space was indicated.  The impression was of gentle thoracolumbar dextroscoliosis with associated hypertrophic arthritic changes, minimal old deformity and possible lumbar muscle spasm.  The examiner noted that the Veteran injured his back in April 1966, prior to going into the Navy, but that muscle spasms resolved.  In June 1966 he injured his back moving either ammunition or supplies, however such injury resolved.  Based on the Veteran's reported history, and review of the claims file, the examiner stated that it was less likely than not that the Veteran's current lumbar disc disease is related, caused by, or the result of in-service treatment for low back pain.  It is more likely related to many years of heavy foundry work.  The examiner went on to emphatically state that the in-service injury had no lasting effects.

In May 2008, the Veteran stated that he was injured during service, in June 1966, while bringing ammunition aboard a ship.  His lower back had been a problem ever since this initial injury.  In July 2009, the Veteran averred to having seen chiropractors in the early 1980s, but that records of such visits were no longer available.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, the pain in the low back is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  While service treatment records show evidence of low back pain, on separation examination in 1968, the Veteran's spine was normal.  Furthermore, on evaluation in July 1988, the Veteran reported his history of back pain as including only a fall a few days prior.  On low back evaluations in December 1989, April 1996, November 1999, September 2000, February 2001, and August 2004, the Veteran never mentioned an in-service injury nor did he indicate that chronic low back pain began during service.

Such evidence is highly probative of the Veteran's credibility, that is, a lack of credibility.  Because the Veteran was seeking only medical treatment during these times, it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 


In contrast, when the Veteran thereafter presented his account to a VA examiner and in written statements to VA, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider personal interest a claimant has in his own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Based on the foregoing, the Board finds the Veteran's reports of history to be of no probative value.  Of far greater probative value, are the opinions of medical professions indicating that the Veteran's occupational history doing heavy lifting for nearly three decades is more likely than not the source of his current low back disability.  This, combined with the lack of any documented complaints referable to the back from separation until 1988 - twenty years after separation - in spite of the Veteran's current allegations of continuous symptomatology since service.

Furthermore, to the extent that the Veteran has indicated his personal belief that the claimed disorder is due to service, he is not competent to render such an opinion as it is a complicated matter beyond lay competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).















In conclusion, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


